DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, and 13, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, it is unclear if the securing and/or actuating element is the same securing element previously established in the claims.  The examiner will examine as best understood, with the elements of both claims one in the same.  Appropriate correction is required.
Claim 7 recites the limitation "the splaying part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 16, the connecting element has previously been established in the claims as a component of the anchor.  The examiner will examine as best understood, with the connecting element meant to be the building element.  Appropriate correction is required.
Claims 3-4, 6, 8-12, 17-20 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, 13-14, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClure, U.S. Patent Application Publication 2012/0230796.
Regarding claim 1, McClure discloses a fastening system comprising: an anchoring element (20) for anchoring in a receiving opening of the building element comprising an undercut (at 22/32; see Figures), a connecting element (80) for connection to a supporting element or to a support arm for a protective shield, or to a lifting element for lifting the building element, wherein the anchoring element is movable between an anchoring position for anchoring in the receiving opening and a release position for removal from the building element (when inserted/prior to insertion), wherein a securing element (142) which can be moved between a first position and a second position is provided (when inserted/prior to insertion), which blocks movement of the anchoring element between the anchoring position and the release position in the first position and releases the anchoring element in the second position (see Figs. 3).  The phrases “for arrangement,” “for anchoring,” “for connection,” and “can be 
Regarding claim 2, McClure discloses a fastening system further comprising a securing and/or actuating element (142) for transferring the anchoring element between the anchoring position and the release position.  The phrase “for transferring the anchor element” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, McClure discloses a fastening system wherein the anchoring element comprises a splaying part (32), which, in the anchoring position, projects outwards at a rear end region in a radial direction beyond an outer side of the connecting element and, in the release position, is arranged at the rear end region in the radial direction inside the outer side of the connecting element (Figs. 3).  
Regarding claim 4, McClure discloses a fastening system wherein the anchoring element comprises a plurality of splaying parts (see Figs. 2).  
Regarding claim 5, McClure discloses a fastening system wherein the securing and/or actuating element is arranged movable, in particular displaceable in an axial direction, in an interior of the anchoring element and/or the connecting element (see Figures).  
Regarding claim 6, McClure discloses a fastening system wherein the anchoring element can be swivelled between the anchoring position and the release position (see Figures).  The phrase “can be swivelled” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
Regarding claim 9, McClure discloses a fastening system wherein the securing element comprises a retaining hole with a thread (see Figures), for fitting of a tool.  The phrase “for fitting of a tool” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, McClure discloses a fastening system wherein the connecting element comprises an inner thread for a fastening screw (to accommodate 126; see Figures).  The phrase “for a fastening screw” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, McClure discloses a fastening system wherein the fastening screw is connected to the connecting element, and wherein the fastening screw secures the securing and/or actuating element against a transfer of the anchoring element from the anchoring position into the release position (see Figures; the components are all connected together).  
Regarding claim 13, McClure discloses a fastening system comprising: an anchor (Fig. 2A) for arrangement in a building element, in particular in a wall, in a ceiling or in a precast concrete part, comprising: an anchoring element (20) for anchoring in a receiving opening of the building element comprising an undercut (at 22/32; see Figures), a connecting element (80) for connection to a supporting element or to a support arm for a protective shield, or to a lifting element for lifting the building element, wherein the anchoring element is movable between an anchoring position for 
Regarding claim 14, McClure discloses a building (Fig. 1) having an anchor (Fig. 2A) wherein the anchor comprises: an anchoring element (20) for anchoring in the receiving opening of the building element comprising an undercut (at 22/32; see Figures), a connecting element (80) for connection to a supporting element or to a support arm for a protective shield, or to a lifting element for lifting the building element, wherein the anchoring element is movable (when inserted/prior to insertion) between an anchoring position for anchoring in the receiving opening and a release position for removal from the building element, wherein a securing element (142) which can be moved between a first position and a second position is provided, which blocks movement of the anchoring element between the anchoring position and the release position in the first position and releases the anchoring element in the second position, and wherein the building element is a wall, ceiling, or precast concrete part (in WO 03/069971 which is incorporated by reference in paragraph 1).  
Regarding claim 18, McClure discloses a fastening system wherein the plurality of splaying parts are arranged at regular angular intervals in a circumferential direction (see Figures).  
Regarding claim 19, McClure discloses a fastening system wherein the tool is a pulling tool (as the fastener is to be removable, the tool will be required to pull).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClure, U.S. Patent Application Publication 2012/0230796 (‘796) in view of McClure, U.S. Patent Application Publication 2017/0248163 (‘163).
Regarding claim 12, McClure (‘796) discloses a fastening system, but does not disclose wherein the anchoring element is accommodated in a sealing sleeve, which comprises at least one predetermined break point.  McClure (‘163) teaches a sleeve (420) utilized in a fastening system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a sleeve around the apparatus to produce a smooth surface for insertion of the fastening system, and that it will contain a break point for easy removal.
Regarding claim 20, the prior art, as modified, discloses a fastening system wherein the connecting element is also accommodated in a sealing sleeve comprising at least one predetermined break point (the entire apparatus is modified to be within a sleeve).
Claims 7-8 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClure, U.S. Patent Application Publication 2012/0230796.
Regarding claim 7, McClure discloses an anchoring system but does not disclose wherein the securing and/or actuating element comprises an actuating head for transferring the anchoring element from the anchoring position into the release position, wherein an actuating head in the anchoring position abuts on an inside against the splaying part of the anchoring element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a securing element in a shape having a head portion, which would then be abutting an inside of the splaying parts, for a tighter fit once inserted, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 8, the prior art, as modified, discloses an anchoring system wherein a front end of the anchoring element comprises an actuating arm (40), onto which the actuating head of the securing and/or actuating element can be pushed, in order to move the anchoring element into the release position.  The phrase “can be pushed” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 15, McClure discloses an anchor (Fig. 2A) arranged in a receiving opening of the building element (structural elements in WO 03/069971 which is incorporated by reference in paragraph 1), wherein the anchor comprises: an anchoring element (20) for anchoring in a receiving opening of the building element comprising an undercut (at 22/32; see Figures), a connecting element (80) for connection to a supporting element or to a support arm for a protective shield, or to a lifting element for lifting the building element, wherein the anchoring element is movable (when inserted/prior to insertion) between an anchoring position for anchoring in the receiving opening and a release position for removal from the building element, wherein a securing element (142) which can be moved between a first position and a second position is provided, which blocks movement of the anchoring element between the anchoring position and the release position in the first position and releases the anchoring element in the second position (as the structural limitations are met, the same results will be produced), but does not specifically disclose fitting a tool to the securing element of the anchor, transferring the securing element from the first position into the second position with aid of the tool, transferring the 
Regarding claim 17, McClure discloses a fastening system with splaying elements, but does not disclose specifically wherein the plurality of splaying parts is three splay elements.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize three splaying elements rather than four for simplification of manufacturing, reduced cost, and as the same fastening means would be produced.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClure, U.S. Patent Application Publication 2012/0230796 in view of Shimmura, U.S. Patent Application Publication 2017/0291227.
Regarding claim 16, McClure discloses a fastening system but does not disclose wherein the connecting element is a platform for form work.  Shimmura teaches a fastening system used particularly for a scaffolding (paragraph 40).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize McClure’s fastening system with a scaffolding (including a platform) as McClure is silent to the specific type of structure the system is to be utilized for, and as a scaffolding platform is a temporary structure and the system would allow for the scaffolding to be relatively easily attached and detached from a structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633